DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered. 
2.2.	Applicant's Amendment to Claims and Remarks filed on May 19, 2021 is/are acknowledged. 
2.3.	Claims 8, 10 - 23, 25 and 28-30 have been canceled. Claims 2 - 4, 7, 24, 26-27 have been withdrawn.  Claims 1, 5, 6, 9 and 31 are active and will be examined on the merits.
2.4.	Claim 1 has been amended by incorporation limitations or canceled claims 18 follows : "  at least one release additive comprising one or more of: fatty acid amides,
metal salts of organic acids, fatty acids, fatty acid salts, fatty acid esters,
hydrocarbon waxes, ester waxes, phosphoric acid esters, chemically modified
polyolefin waxes, microcrystalline silica, or glycerin esters  ".
2.5.	Therefore, no New matter has been added with instant Amendment.
Claims Interpretation 
3.	In is noted that Applicant uses term” about” – see Claim 1.
In this respect note that “ use of "about" is warning that exactitude is not claimed but rather a contemplated variation.  When there is no substantial or material difference in the product,  and the difference is colorable, merely, there is in fact literal readability, if proper weight is given to the qualifying word "about" to amounts significantly lower or higher than the numerically claimed limitation”. Kolene Corp. v. Motor City Metal Treating, Inc. (DC EMich) 163 USPQ 214.  

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims  1, 5, 6, 9  and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Crawford ( US 2007/0142511).
 4.1.	Regarding Claims 1,5,6,9 and 31  Crawford  disclosed ( see [0028])  calendered  film(s) and/or sheet(s),  wherein composition may comprises  polyester comprises acid component and glycol component and different additives, including same chemical compounds as claimed by Applicant, for example, metal salts of organic acids ( see [0198]): "   salt of phosphoric acid such as, for example, KH2P04 and Zn3 (PO4)2 " .  In this respect note that as identical chemical compounds ( metal salt of phosphoric acid ) will inherently have same  properties and inherently capable function as  release additives.
Crawford disclosed that  this component may comprise up to 100 mole% of terephthalic acid (TA)  and also may comprise up 10 mole% additional aromatic and/or aliphatic acids ( see [0027]-[0035]) and glycol component  may comprise  about 20 to about 40 mole % of TMCD (2,2,4,4-tetramethyl-1,3-cyclobutanediol residues (TMCD);   CHDM  ( cyclohexanedimethanol residues) in the amount of about 20 to about 40 mole % - this meet limitation of Claim 1 for presence of modifying glycol ;  and rest is EG ( ethylene glycol), which can be in an amount from about 40 mole% to about 60 mole% ( 100 mol %- 20 mol% CHDM -20 mol% TMCD = 60 mol %  of EG.  Regarding limitation " the polyester is amorphous or has a crystallization half-time of greater than 5 minutes" see Crawford paragraphs [0171] and/or  [0303].
4.2.	Regarding IV ( inherent viscosity) Crawford teaches that : “ the inherent viscosity of the polyester is from 0.50 to 1.2 dL/g “ – see [0036]. This range is overlapping with range claimed by Applicant in claims 1 and 5.  In addition see [0286], wherein Crawford teaches that IV can be in range from “  0.50 to less than 0.75 dL/g or 0.50 to less than 0.68 dL/g; or   0.55 to 0.68 dL/g; ”.
4.3.	Regarding Tg ( glass transition temperature) Crawford teaches that Tg of polyester can be in range from 80°C to 95°C or 80°C to 100°C ( see [0250]) – this meet limitation of Claims 1 and 6.    
  	Thus, all compositional limitation with respect to amounts of acid and glycol components and IV  of Applicant’s claim 1 are meet by Crawford.  
Crawford  is silent regarding melt viscosity of the polyester composition, it would be expected that as substantially same polyester suitable for same calendaring process would have same melt viscosity if obtained and tested. 
4.5	As shown above Crawford disclosed same basic polyester composition wherein acid and glycol components are present in same ranges and polyester has same properties. For this reason Crawford renders obvious Applicant’s claimed subject matter as established in the art : In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
In re Wertheim, 541 F.2d 257, 191, USPQ 90 (CCPA 1976).                                                                                                                                                                                                                                                                                                                                   4.6.	Regarding Claim 9 see Crawford paragraph [0248].
4.8.	Regarding Claim 31 see Crawford paragraph [0433].
5.	Claims  1, 5, 6, 9  and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Crawford ( US 2007/0142511) in view of Germroth et al ( US 2005/0136271).
5.1.	Regarding Claims 1,5,6,9 and 31  Crawford  disclosed ( see [0028])  calendered  film(s) and/or sheet(s),  wherein composition may comprises  polyester which  comprises acid component and glycol component and different additives, including same chemical compounds as claimed by Applicant, for example, metal salts of organic acids ( see [0198]): "   salt of phosphoric acid such as, for example, KH2P04 and Zn3 (PO4)2 "  but silent with respect to other  release additives as claimed by Applicant.
 5.2.	 However, use of release additives in production of calendered films and sheets is well known. Germroth teaches that ( see [0056]): " polyester...comprises a release additive that is effective to prevent sticking of the polyester composition to the calendering rolls." and that " Examples of additives of the present invention include fatty
acid amides such as erucylamide and stearamide; metal salts of organic acids such as calcium stearate and zinc stearate; fatty acids such as stearic acid, oleic acid, and palmitic acid; fatty acid salts; fatty acid esters; hydrocarbon waxes such as
paraffin wax, phosphoric acid esters, polyethylene waxes, and poly(propylene) waxes; chemically modified polyolefin waxes; ester waxes such as carnauba wax; glycerin esters such as glycerol mono- and di-stearates; talc; microcrystalline silica; and acrylic copolymers (for example, PARALOID ® Kl 75 available from Rohm & Haas). Typically, the additive comprises at least one compound selected from erucylamide, stearamide, calcium stearate, zinc stearate, stearic acid, montanic acid, montanic acid esters, montanic acid salts, oleic acid, palmitic acid, paraffin wax, polyethylene waxes, poly(propylene) waxes, carnauba wax, glycerol monostearate, and glycerol distearate."
	Therefore, it would be obvious to add  release additives to polyester composition for calendering disclosed by  Crawford per guidance provided by Germroth in order to prevent sticking of the polyester composition to the calendering rolls.
5.3.	Regarding acid component Crawford disclosed that  this component may comprise up to 100 mole% of terephthalic acid (TA)    and also may comprise up 10 mole% additional aromatic and/or aliphatic acids ( see [0027]-[0035]) and glycol component  may comprise  about 20 to about 40 mole % of TMCD (2,2,4,4-tetramethyl-1,3-cyclobutanediol residues (TMCD);   CHDM  ( cyclohexanedimethanol residues) in the amount of about 20 to about 40 mole % - this meet limitation of Claim 1 for presence of modifying glycol ;  and rest is EG ( ethylene glycol), which can be in an amount from Crawford paragraphs [0171] and/or  [0303].
5.4. Regarding IV ( inherent viscosity) Crawford teaches that : “ the inherent viscosity of the polyester is from 0.50 to 1.2 dL/g “ – see [0036]. This range is overlapping with range claimed by Applicant in claims 1 and 5.  In addition see [0286], wherein Crawford teaches that IV can be in range from “  0.50 to less than 0.75 dL/g or 0.50 to less than 0.68 dL/g; or   0.55 to 0.68 dL/g; ”.
5.5.	Regarding Tg ( glass transition temperature) Crawford teaches that Tg of polyester can be in range from 80°C to 95°C or 80°C to 100°C ( see [0250]) – this meet limitation of Claims 1 and 6.    
  	Thus, all compositional limitation with respect to amounts of acid and glycol components and IV  of Applicant’s claim 1 are meet by Crawford.  
5.6.	Therefore, even though Crawford  is silent regarding melt viscosity of the polyester composition, it would be expected that as substantially same polyester suitable for same calendaring process would have same melt viscosity if obtained and tested. 
5.7.	As shown above Crawford disclosed same basic polyester composition wherein acid and glycol components are present in same ranges and polyester has same properties. For this reason Crawford renders obvious Applicant’s claimed subject matter as established in the art : In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
Crawford paragraph [0248].
5.9.	Regarding Claim 31 see Crawford paragraph [0433].

Response to Arguments
6.	Applicant's arguments filed on May 19, 2021 have been fully considered but they are moot in view of New Grounds of Rejections and also  not persuasive. 
7. 	Applicant's principal argument based on following statement: " Crawford
fails to disclose each and every element of the present invention. Crawford does not
disclose or suggest the claimed polyester composition comprising (1) at least one
polyester and (2) at least one release additive comprising one or more of: fatty acid
amides, metal salts of organic acids, fatty acids, fatty acid salts, fatty acid esters,
hydrocarbon waxes, ester waxes, phosphoric acid esters, chemically modified polyolefin
waxes, microcrystalline silica, glycerin esters, talc, or acrylic copolymers."
	In response for this argument see paragraphs 4.1. and 5.1 of instant Action, wherein was clearly shown that a) Crawford does disclosed use same compounds as for example metal salts of organic acids and b) use of release additives in composition for calendering is well  and obvious to one of ordinary skill in the art in view of teachings provided by Germroth.
Conclusion
                                      THIS ACTION IS NOT MADE FINAL
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763